Case 6:17-cv-00653-JDL Document 138 Filed 12/13/18 Page 1 of 2 PageID #: 2734



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                      TYLER DIVISION

DEMEIA JOHNSON, ET AL.,                                  §
                                                         §
                                                         §    CIVIL ACTION NO. 6:17-CV-00653-RWS
                 Plaintiffs,                             §
                                                         §
v.                                                       §
                                                         §
UNION    PACIFIC                     RAILROAD            §
COMPANY,                                                 §
                                                         §
                 Defendant.

                                                    ORDER
        On November 29, 2018, the Parties jointly moved this Court to appoint a Guardian Ad

Litem and a Magistrate Judge in order to approve a settlement agreement regarding claims

brought on behalf of minors. (Doc. No. 135.) On December 7, 2018, Judge Schroeder referred

this case to the undersigned. (Doc. No. 136.) After due consideration, the Court appoints the

following Guardian Ad Litem:1

                                              Debra Gunter
                                            Findlay Craft, PC
                                   102 North College Avenue, Suite 900
                                             Tyler, TX 75702
                                         State Bar No. 24012752
                                          Phone: 903-534-1100
                                           Fax: 903-534-1137
                                        dgunter@findlaycraft.com



1
   Federal courts sitting in diversity look to state law with respect to settlement of a minor’s claim. St. John
Stevedoring Co. v. Wilfred, 818 F.2d 397, 400 (5th Cir. 1987); Webb v. Paccar Leasing Co., No. 4:09CV211, 2009
WL 1703207, at *1 (E.D. Tex. June 18, 2009). Texas law instructs, “[t]he court must appoint the same guardian ad
litem for similarly situated parties unless the court finds that the appointment of different guardians ad litem is
necessary.” Tex. R. Civ. P. 173.2(b). The Court held a status conference on December 12, 2018 and inquired
whether the Parties believed multiple guardians ad litem are necessary. Neither Party indicated that multiple
guardians ad litem are necessary, nor does the Court find it necessary. Accordingly, the Court appoints the same
Guardian Ad Litem with respect to all minors.
Case 6:17-cv-00653-JDL Document 138 Filed 12/13/18 Page 2 of 2 PageID #: 2735



       The Guardian Ad Litem is ORDERED to prepare a report to be filed with the Court

under seal by January 17, 2019, stating her position as to whether the proposed settlement is in

the best interest of the minors. The report must also include a recommendation as to the

Guardian Ad Litem fee, which Party should pay it, and whether these matters are agreed. If they

are not agreed, the report must state who is opposed and why.

       The Court FURTHER ORDERS counsel for the Parties and the Guardian Ad Litem to

attend a settlement hearing at 2:00 PM on Thursday, January 31, 2019.



            So ORDERED and SIGNED this 12th day of December, 2018.
